         Case 2:12-cr-20099-KHV Document 427 Filed 08/13/20 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,                   )
                                            )
                         Plaintiff,         )
                                            )                   CRIMINAL ACTION
v.                                          )
                                            )                   No. 12-20099-01-KHV
MENDY READ-FORBES,                          )
                                            )
                         Defendant.         )
____________________________________________)

                               MEMORANDUM AND ORDER

       On April 23, 2015, the Court sentenced defendant to 240 months in prison. On May 28,

2020, the Court dismissed defendant’s Addendum To Movant’s Coronavirus Motion Under

[Section] 3582 And Update (Doc. #386) filed May 1, 2020, which the Court construed as a

renewed motion for release under 18 U.S.C. § 3582(c)(1)(A). See Memorandum And Order

(Doc. #396). Defendant appealed. This matter is before the Court on Movant’s Emergency

Motion Due To COVID Due To Emergency Lockdown And Outbreak At FMC Carswell Under

[Section] 3582(c)(A)(1)(i) (Renewal) (Doc. #404) filed July 6, 2020 and defendant’s Motion To

Appoint Attorney To Represent Read-Forbes For An Emergency [Section] 3582 Compassionate

Release Hearing (Doc. #416) filed July 30, 2020. On July 21, 2020, pursuant to District of Kansas

Standing Order No. 20-8, the Office of the Federal Public Defender notified the Court that it does

not intend to enter an appearance to represent defendant. For reasons stated below, the Court

dismisses defendant’s Section 3582 motion for lack of jurisdiction and overrules her motion to

appoint counsel.

                                      Factual Background

       On April 16, 2020, for lack of jurisdiction, the Court dismissed defendant’s Motion For
         Case 2:12-cr-20099-KHV Document 427 Filed 08/13/20 Page 2 of 7




Sentence Reduction Under [18 U.S.C. Section] 3582(c)(1)(A)(i) And Emergency Release Due To

The Coronavirus (Doc. #375) filed April 10, 2020. See Memorandum And Order (Doc. #378).

On April 28, 2020, the Court overruled defendant’s Motion To Grant Movant’s Emergency Motion

Under [Sections] 3582 [And] 3553(a) And The Coronavirus Aid Relief And Economic Security

Act (Doc. #380) and Movant’s Reply To Government’s Response To Defendant’s Motion For

Compassionate Release Under The First Step Act (Doc. #382), which the Court construed as a

motion to reconsider the Court’s Memorandum And Order (Doc. #378). See Memorandum And

Order (Doc. #383). On May 28, 2020, the Court dismissed defendant’s Addendum To Movant’s

Coronavirus Motion Under [Section] 3582 And Update (Doc. #386), which the Court construed

as a renewed motion for release under 18 U.S.C. § 3582(c)(1)(A). See Memorandum And Order

(Doc. #396). On June 1, 2020, defendant appealed.

       Defendant is currently confined at FMC Carswell, a Bureau of Prisons (“BOP”) facility in

Fort Worth, Texas. FMC Carswell houses 1,224 inmates. As of August 13, 2020, 547 inmates

and three staff members at FMC Carswell had tested positive for Coronavirus Disease-2019

(“COVID-19”).     See BOP, COVID-19 Cases, https://www.bop.gov/coronavirus/ (accessed

Aug. 13, 2020). Four of the inmates who contracted COVID-19 died, while 530 of the other

543 inmates who tested positive have recovered. See id.

       Defendant states that she suffers from pernicious anemia, primary pulmonary hypertension,

high blood pressure, depression, anxiety, post-traumatic stress disorder, borderline personality

disorder, three ovarian tumors and that she is waiting treatment for “hernia mesh removal that is

cutting lesions into her liver.” Motion For Sentence Reduction (Doc. #375) at 5; see Movant’s

Emergency Motion (Doc. #404) at 3; Emergency [Request For] Reconsideration And Request To


                                               -2-
         Case 2:12-cr-20099-KHV Document 427 Filed 08/13/20 Page 3 of 7




Renew Motion For Sentencing Reduction (Doc. #390) at 3; Defendant’s Reply To Government’s

Response To Defendant’s Second Motion For Compassionate Release Under The First Step Act

(Doc. #392) filed May 13, 2020 at 1–2.

        On July 7 and 15, 2020, defendant tested positive for COVID-19. Defendant asserts that

based on the close quarters at FMC Carswell, she is at high risk of suffering undue harm or death.

Defendant renews her request for compassionate release and asks for appointment of counsel.

                                               Analysis

        Subject to certain limited exceptions, the filing of a notice of appeal divests a district court

of jurisdiction. See United States v. Ransom, 691 F. App’x 550, 551 (10th Cir. 2017); United

States v. Prows, 448 F.3d 1223, 1228 (10th Cir. 2006); see also United States v. Madrid, 633 F.3d

1222, 1226 (10th Cir. 2011) (filing of notice of appeal typically event of jurisdictional significance

which confers jurisdiction on court of appeals and divests district court of control over aspects of

case involved in appeal). Courts recognize several exceptions such as when the district court

(1) acts in aid of the appellate court’s exercise of its jurisdiction, (2) addresses matters that are not

comprehended within the appeal or (3) continues full consideration of the case where it certifies

that the notice of appeal is invalid or frivolous. Madrid, 633 F.3d at 1226–27. Defendant has

not shown that any of these exceptions potentially apply in this matter. If the Court lacks authority

to grant a timely motion for relief because of a pending appeal, it may (1) defer considering the

motion; (2) deny the motion; or (3) state that it would grant the motion if the court of appeals

remands for that purpose or that the motion raises a substantial issue. Fed. R. Crim. P. 37(a).

For reasons stated below, the Court overrules defendant’s motion to appoint counsel and dismisses

her motion for compassionate release.


                                                  -3-
         Case 2:12-cr-20099-KHV Document 427 Filed 08/13/20 Page 4 of 7




I.      Motion To Appoint Counsel

        Defendant asks the Court to appoint counsel to assist her with an emergency request for

compassionate release. As noted above, pursuant to District of Kansas Standing Order No. 20-8,

the FPD declined to enter an appearance or seek representation for defendant from other appointed

counsel. Defendant has no constitutional or statutory right to appointment of counsel in the

prosecution of a compassionate release motion. See Coronado v. Ward, 517 F.3d 1212, 1218

(10th Cir. 2008) (no constitutional right to counsel beyond direct appeal of criminal conviction);

see also United States v. Campos, 630 F. App’x 813, 816 (10th Cir. 2015) (right to counsel does

not extend to § 3582(c)(2) motion).        In determining whether to appoint counsel, the Court

considers several factors including (1) the merit of the litigant’s claims; (2) the nature of the factual

issues raised in the claims; (3) the litigant’s ability to present his or her claims; and (4) the

complexity of the claims involved. See Williams v. Meese, 926 F.2d 994, 996 (10th Cir. 1991).

Applying these factors, defendant is not entitled to counsel. As explained below, the Court

declines to address the merit of defendant’s claim because she has not exhausted administrative

remedies.    Defendant’s claim for compassionate release and the administrative exhaustion

requirements are not particularly complex factually or legally, and defendant has a law degree.

Defendant is able to adequately present her claim.          For these reasons, the Court overrules

defendant’s motion to appoint counsel.

II.     Motion For Compassionate Release

        A federal district court may modify a defendant’s sentence only where Congress has

expressly authorized it to do so. See 18 U.S.C. § 3582(b)–(c); United States v. Blackwell, 81 F.3d

945, 947 (10th Cir. 1996). Congress has set forth only three limited circumstances in which a


                                                  -4-
         Case 2:12-cr-20099-KHV Document 427 Filed 08/13/20 Page 5 of 7




court may modify a sentence: (1) upon motion of the BOP Director or defendant under

Section 3582(c)(1)(A); (2) when “expressly permitted by statute or by Rule 35” of the Federal

Rules of Criminal Procedure; and (3) when defendant has been sentenced “based on a sentencing

range that has subsequently been lowered by the Sentencing Commission.” 18 U.S.C. § 3582(c).

Defendant seeks compassionate release under Section 3582(c)(1)(A) based on the COVID-19

pandemic.

       Under the First Step Act of 2018, Pub. Law 115-391 (S. 756), 132 Stat. 5194 (enacted

Dec. 21, 2018), the Court may order compassionate release for “extraordinary and compelling

reasons.” 18 U.S.C. § 3582(c)(1)(A)(i). The Court may entertain requests for compassionate

release only upon a motion of the BOP, however, or of defendant after defendant “has fully

exhausted all administrative rights to appeal a failure of the [BOP] to bring a motion on the

defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden of the

defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).

       Defendant states that she previously established that she had exhausted administrative

remedies. In a prior order, the Court recognized that on March 25, 2020, defendant submitted a

request for compassionate release to the warden and that he did not respond within 30 days. See

Memorandum And Order (Doc. #396) at 4. Even so, the Court found that defendant had not

established “exceptional and compelling reasons” to warrant release.              See id. at 6–8.

Defendant’s appeal of that ruling is pending.

       Defendant now renews her motion under Section 3582(c)(A)(1)(i) based on changed

circumstances, i.e. the outbreak of COVID-19 infections at her facility and the fact that she tested

positive for COVID-19.      To file a renewed motion, however, defendant first must exhaust


                                                -5-
         Case 2:12-cr-20099-KHV Document 427 Filed 08/13/20 Page 6 of 7




administrative remedies based on the new information.              See United States v. Adkins,

No. 2:10CR10-PPS, 2020 WL 4188205, at *2 (N.D. Ind. July 21, 2020) (if factual developments

warrant reconsideration, defendant may exhaust administrative remedies again and file new

motion under § 3582(c)(1)(A)); United States v. Polley, No. CR 18-196, 2020 WL 3574373, at *3

(E.D. Pa. June 30, 2020) (denying motion without prejudice to filing renewed motion for

compassionate release “after again exhausting his administrative remedies”). The BOP, which

possesses the most expertise in the area, should be given the first shot at resolving defendant’s

renewed request. See Forest Guardians v. U.S. Forest Serv., 641 F.3d 423, 431 (10th Cir. 2011);

see also United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“Given BOP’s shared desire for

a safe and healthy prison environment, . . . strict compliance with § 3582(c)(1)(A)’s exhaustion

requirement takes on added—and critical—importance.”). Because defendant is in BOP custody,

the BOP is in a better position to initially determine the severity of her symptoms and medical

needs, the risk to the public if she is released and whether her release plan is adequate. See United

States v. Alam, 960 F.3d 831, 835 (6th Cir. 2020) (preventing prisoners seeking relief because of

COVID-19 from charging straight to federal court helps prison administrators prioritize most

urgent claims and ensure that they can investigate gravity of conditions supporting compassionate

release and likelihood that conditions will persist); United States v. Dickson, No. 19-CR-251-17,

2020 WL 1904058, at *3 (N.D. Ohio Apr. 17, 2020) (BOP better positioned to understand inmate

health and circumstances relative to entire prison population and identify extraordinary and

compelling reasons for release). Likewise, the BOP is in a better position to coordinate any

request for relief under Section 3582(c)(1)(A) with the exercise of its discretion to place a prisoner

in home confinement under 18 U.S.C. § 3624(c)(2).


                                                 -6-
           Case 2:12-cr-20099-KHV Document 427 Filed 08/13/20 Page 7 of 7




       Because defendant has not shown that she has exhausted administrative remedies on her

renewed claim or that 30 days have elapsed without a response since the warden received her

renewed request, the Court dismisses defendant’s motion for release for lack of jurisdiction.1

       IT IS THEREFORE ORDERED that Movant’s Emergency Motion Due To COVID Due

To Emergency Lockdown And Outbreak At FMC Carswell Under [Section] 3582(c)(A)(1)(i)

(Renewal) (Doc. #404) filed July 6, 2020 is DISMISSED for lack of jurisdiction.

       IT IS FURTHER ORDERED that defendant’s Motion To Appoint Attorney To

Represent Read-Forbes For An Emergency [Section] 3582 Compassionate Release Hearing (Doc.

#416) filed July 30, 2020 is OVERRULED.

       The Clerk is directed to forward a copy of this Memorandum And Order to the Tenth

Circuit Court of Appeals.

       Dated this 13th day of August, 2020 at Kansas City, Kansas.

                                                            s/ Kathryn H. Vratil
                                                            KATHRYN H. VRATIL
                                                            United States District Judge




       1
               The Court declines to treat defendant’s renewed motion for compassionate release
as a motion to reconsider because she filed it 39 days after the order denying relief was entered
and after she appealed that ruling.

                                               -7-
